UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-4004



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


AMOS ELWOOD BARKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:07-cr-00029-1)


Submitted:   August 11, 2008                 Decided:   August 28, 2008


Before TRAXLER and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICES, PLLC, Charleston,
West Virginia, for Appellant. Charles T. Miller, United States
Attorney, Joanne Vella Kirby, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Amos Elwood Barker pled guilty to one count of bank

robbery by use of dangerous weapon and device, 18 U.S.C. § 2113(a),

(d) (2000) (Count Two), and was sentenced within the advisory

guideline range to a term of 135 months imprisonment.                        Barker

appeals his sentence, contending that the district court clearly

erred in finding that he was a leader in the offense, that he

attempted   to    obstruct    justice,    and   that   he    failed    to    accept

responsibility for his conduct.          U.S. Sentencing Guidelines Manual

§§ 3B1.1(c), 3C1.1, 3E1.1 (2007).               Barker also questions the

reasonableness of his sentence.          We affirm.

            Evidence presented at the sentencing hearing supported

the district court’s findings that Barker planned and carried out

several robberies, and asked Cynthia Cole Ackley, his girlfriend,

to drive him to and from the banks he robbed.                  There was also

evidence that, after Ackley began to cooperate with authorities,

Barker attempted to persuade her to change her story and deny that

either of them were involved in the robberies.               On this evidence,

the district court did not clearly err in finding that Barker was

a leader in the offense, or that he attempted to obstruct justice.

United   States    v.   Sayles,   296    F.3d   219,   224   (4th     Cir.    2002)

(standard of review);        United States v. Rashwan, 328 F.3d 160, 166

(4th Cir. 2003).




                                    - 2 -
           An adjustment for obstruction of justice “ordinarily

indicates that the defendant has not accepted responsibility,”

except in “extraordinary cases in which adjustments under both

§§ 3C1.1 and 3E1.1 may apply.”       USSG § 3E1.1, comment. (n.4).

Barker does not claim that his is an extraordinary case where both

adjustments may apply, and the record does not provide any basis

for such a conclusion.      Therefore, we conclude that the district

court did not clearly err in refusing Barker an adjustment under

§ 3E1.1.

           Finally, Barker states that he wishes “to preserve his

objection to being sentenced to a greater than necessary sentence

predicated on U.S.S.G. calculations,” citing Gall v. United States,

128 S. Ct. 586 (2007), and United States v. Booker, 543 U.S. 220

(2005). We understand this to be a challenge to the reasonableness

of his sentence.     Because the sentence was within the guideline

range, we afford it a presumption of reasonableness, which Barker

makes no effort to rebut.     See Rita v. United States, 127 S. Ct.

2456,    2462-69   (2007)   (upholding   rebuttable    presumption   of

reasonableness for within-guideline sentence).        Therefore, we are

satisfied that the sentence was reasonable, and the district court

did not abuse its discretion in imposing it.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal




                                 - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                              - 4 -